DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 12/17/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:

A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Tracking and monitoring an individual by video; deriving biometric features; monitoring audio for speech patterns; monitoring transactions, actions and behaviors constitute collecting and analyzing data which are abstract ideas.  The Federal Circuit has consistently held that abstract ideas include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content.  See, e.g., Intellectual Ventures I 
See also Two-Way Media, 874 F.3d at 1337-38 (forwarding real-time information to users having access to a communications network by processing streams of audio or visual information routed information by reciting result-based functional language of converting, routing, controlling, monitoring, and accumulating records that did not describe how to achieve those results in a non-abstract way and thus recited an abstract idea); see also Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315-16 (Fed. Cir. 2019) (claims recited the abstract idea of capturing and transmitting data from one device to another device to publish to the Internet); ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed. Cir. 2019) (claims to the abstract idea of communicating over a network for device interaction is a “building block of the modern economy”) (citing Alice, 573 U.S. at 220); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 
The dependent claims merely limit the abstract idea to – fraud information, fraud profile containing biometric features of individual, sending fraud profile to financial institutions, sending redacted information to government, linking identity, monitoring terminals, tacking behavior analysis, tracking spoken words, updating real-time score, maintaining logs, suspicious activity report, monitoring transactions from video, processing response action, and aggregating logs – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, is: a server comprising a processor.  Based on Para [0020], [0021] of the Specification, the server appears to be generic.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – monitoring transactions and behaviors associated with an individual, generating an 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a computer” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic server to perform the steps of – monitoring transactions and behaviors associated with an individual, generating an intervention score, and processing a response action based on the intervention score – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – monitoring transactions and behaviors associated with an individual, generating an intervention score, and processing a response action based on the intervention score – into significantly more.
Hence, the claims are ineligible under Step 2B.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griffin et al. (US 2011/0131122 A1) in view of Carey (US 2014/0267735 A1) further in view of Claudatos et al. (US 2006/0004582 A1).

Claim 1:
A method, comprising: 

(See Carey: Claim 1 (“a video analytics module configured to analyze one of video and non-video data to identify occurrences of particular user behavior”))
obtaining, by the server, an identity for the an individual within an establishment by tracking the individual in frames of the video and deriving biometric features of the individual associated with a known individual, monitoring transaction data received from transaction terminals associated with the known individual, monitoring audio for speech patterns captured of the user within the establishment and associated with the known individual, and identifying a mobile device identifier from a mobile device operated by the individual and registered to the known individual; 
(See Griffin: Para 
[0051] (“an identity authentication process, such as a biometric identity authentication process”)
[0080] (“For example, if an existing customer's phone number has been used in a fraud scam, the financial institutions that have the customer and phone number on record in the risk database 100 would receive an alert that the phone number had been used fraudulently.”)
monitoring, by the server, various transactions, actions, and behaviors associated with the known individual within the establishment by using transaction information associated with the transaction data and provided by the transaction terminals and by assigning identifiers for the frames and the audio for the actions and behaviors of the known individual; 
(See Carey: Para [0063] (“An investigation generated after identifying the positioning of a head toward an observation camera 110 for a preset period or positioning of a head directly toward a ”)
maintaining, by the server, an intervention score for the individual during the monitoring by evaluating rules with the identifiers and calculating the score; and 
(See Griffin: Para [0011] (“determining one or more customer or customer segment behavioral baseline scores, each score associated with one or more customer or customer segment behaviors and based at least in part on financial institution data from multiple financial institutions”)
processing, by the server, a response action based on the intervention score, wherein the rules define the action based on the intervention score.
(See Griffin: Para [0019] (“a risk management action based on determination of one or more deviations from the customer behavioral baseline score.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Griffin as it relates to customer behavioral scoring to include Carey as it relates to customer surveillance.  The motivation for combining the references would have been to accurately assess customer behavior.

The combination of Griffin + Carey does not specifically disclose:
monitoring audio for speech patterns captured of the user within the establishment and associated with the known individual,
…
audio for the actions and behaviors of the known individual; 
However, Claudatos discloses the above limitations (See Claudatos: Para 
Automatic Speech Recognition (ASR) systems attempt to provide a complete transcription of audio data through the use of Speech-to-Text (STT) technology which renders the entire audio data content”)
[0071] (“For example, the user might state in the audio recording that a shoplifter has been spotted in a particular window being displayed at console 20. The processing system 22 could determine from the user audio data that a shoplifter has been spotted, and based on this, trigger policies that provide for recording and highlighting of audio and video data from the cameras 12 and microphones 14 in the area being monitored by the user-identified display.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Griffin + Carey to include Claudatos as it relates to video surveillance.  The motivation for combining the references would have been to determine whether video surveillance may be required at a particular location.

Claim 2:
Generating, by the server, a packet of information based on detected fraud associated with the intervention score, the packet of information comprising: an identity identifier for the identity, video corresponding to known, the audio of the known individual within the establishment, captured audio of the individual within the establishment, the transaction information associated with the various transactions, factors processed when generating the intervention score when evaluating the rules, an authentication mechanism processed when obtaining the identity, an account linked to the known 
(See Griffin: Para [0162] (“occurrence of risk patterns within a customer profile”)

Claim 3:
wherein generating further includes associating a profile for the known individual with the packet of information and a fraud profile with the known individual, the fraud profile at least comprising biometric hash value calculated from the biometric features of the known individual.
(See Griffin: Para [0059] (“biometric information and other behavior indicators to detect identity compromise”))

Claim 4:
wherein associating further includes sending the profile and the fraud profile to one or more financial systems associated with one or more financial institutions based on the rules.
(See Griffin: Para [0124])

Claim 5:
wherein generating further includes sending a redacted packet of information to one or more governmental systems of one or more non-governmental systems, wherein the redacted packet of information comprising requirements needed to obtain a full version of the packet of information.


Claim 6:
wherein obtaining further includes identifying the known individual and linking to the identity based on: a biometric authentication of the biometric features, a mobile application of the mobile device operated by the known individual, or a link associated with at least one of the transactions.
(See Griffin: Para [0122])

Claim 7:
wherein monitoring further includes monitoring the transaction terminals performing the transaction while simultaneously monitoring the video captured within the establishment for action identifiers for the actions and behavior identifiers for the behaviors.
(See Carey: Claim 1 (“a video analytics module configured to analyze one of video and non-video data to identify occurrences of particular user behavior”))

Claim 8:
wherein monitoring further includes linking the action identifiers and the behavior identifiers to: physiological stress indicators, biometric identifiers, behavioral analysis of movements of the known individual throughout the establishment from frames of the video.
(See Carey: Para [0055], [0056])


wherein tracking further includes tracking audio keywords spoken by the known individual within the establishment as detected by one or more microphones within the establishment.
(See Claudatos: Claim 1)

Claim 10:
wherein maintaining further includes continuously updating real-time scores associated with a perceived state of the known individual and providing a current score available at any point in time while the known individual is within the establishment as the intervention score.
(See Griffin: Para [0110])

Claim 11:
wherein updating further includes generating the real-time scores based on one or more of: a non-linear weighted sum of indicators associated with the action identifiers and the behavior identifiers, a threshold set for each indicator, pairs of indicators given a greater weight when present together, and output from a trained machine-learning algorithm trained for detecting from the indicators threats, fraud, and impersonation.
(See Griffin: Para [0109], [0110])

Claim 12:
A method, comprising: 

(See Carey: Claim 1 (“a video analytics module configured to analyze one of video and non-video data to identify occurrences of particular user behavior”))
(See Claudatos: Claim 1)
tracking and monitoring, by the server, the user within the establishment using the user identifier from one or more of the video, the transaction data, the audio, and the mobile device information; 
(See Griffin: Para [0122] (“The monitored data 52 may also include linking data 55 that links behaviors/transactions to a customer, such as personal identifiers, e.g., name, address, social security number or the like.”)
generating, by the server, scores to associate with the user identifier based on various transactions, actions, and behaviors of the user determined from the tracking by assigning action identifiers for the actions from the video and the audio, behavior identifiers for the behaviors from the video and the audio, and transaction information associated with the transaction data and evaluating rules with the action identifiers, the behavior identifiers, and the transaction information to determine the scores; 
(See Griffin: Para [0011] (“determining one or more customer or customer segment behavioral baseline scores, each score associated with one or more customer or customer segment behaviors and based at least in part on financial institution data from multiple financial institutions”)

(See Griffin: Para [0103] (“For some behavioral baseline scores, if the score exceeds a predetermined baseline threshold and/or deviations from the baseline occur the customer may be deemed an increased risk.”)
automatically processing, by the server, at least one response action based on the comparing, wherein the rules define the at least one response action.

Claim 13:
maintaining, by the server, one or more logs associated with a period of time during which the user remains within the establishment.
(See Griffin: Para [0083] (“data aggregator files”), [0112] (“query the customer data files”), [0115] (“periodic batch files”))

Claim 14:
wherein maintaining further includes generating a suspicious activity report from the one or more logs based on at least one particular score and at least one particular threshold value.
(See Griffin: Para [0113] (“communicate notification of suspicious activity to predetermined entities”))

Claim 15:

(See Carey: Para [0059] (“The video analytics module 140 performs an algorithm to generate non-video data that identifies the cashier, identifies the cashier's hand and the movement of the cashier's hand.”))

Claim 16:
causing, by processing the at least one response action, increased authentication of the user that needed above an initial authentication required for at least one of the transactions performed by the user within the establishment or subsequent transactions performed by the user.
(See Carey: Para [0059], [0062] – [0065])

Claim 17:
wherein automatically processing further includes causing, by processing the at least one response action, flagging of at least one transaction for review and delaying the at least one transaction from continued processing within the establishment.
(See Griffin: Para [0103] (“flag it for further evaluation or investigation”)

Claim 18:
wherein automatically processing further includes causing, by processing the at least one response action, flagging of an account associated with the user at the establishment for a review.
flag it for further evaluation or investigation”))

Claim 19:
A system, comprising:
cameras;
terminals; and
a server comprising:
a processor;
non-transitory computer-readable storage medium comprising executable instructions:
the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform processing comprising:
identifying a user within an establishment by evaluating video captured within the establishment, transaction data produced by the terminals within the establishment, audio data captured of the user speaking within the establishment, and mobile device information obtained for a mobile device operated by the user within the establishment;
(See Carey: Claim 1 (“a video analytics module configured to analyze one of video and non-video data to identify occurrences of particular user behavior”))
(See Claudatos: Claim 1)
monitoring various transactions based on transaction information associated with the transaction data provided by the terminals;
(See Griffin: Para [0122] (“The monitored data 52 may also include linking data 55 that links behaviors/transactions to a customer, such as personal identifiers, e.g., name, address, social security number or the like.”)

generating a current state score for the user based on the monitoring of the transaction information, the action identifiers for the actions, and the behavior identifiers for the behaviors and evaluating intervention rules; and
(See Griffin: Para [0011] (“determining one or more customer or customer segment behavioral baseline scores, each score associated with one or more customer or customer segment behaviors and based at least in part on financial institution data from multiple financial institutions”)
processing at least one response action based on the current state score and intervention rules.
(See Griffin: Claim 17 (“initiating, via a computing device processor, a risk management action based on determination of one or more deviations from the customer behavioral baseline score”)

Claim 20:
wherein the executable instructions when executed by the processor from the non-transitory computer-readable storage medium further cause the processor to perform additional processing comprising:
maintaining a plurality logs of various levels of detail for a period of time that the user was in the establishment;
generating custom aggregations from the plurality of logs; and
sending the custom aggregations to a plurality of external systems.
data aggregator files”), [0112] (“query the customer data files”), [0115] (“periodic batch files”))

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693